Title: From Thomas Jefferson to James Madison, 22 February 1825
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Feb. 22. 25
Our Colleagues on the legislature have called a meeting of the Visitors for the 4th of March. I presume they have notified you of it by mail; but lest they should not have done so, I have thought it safe to inform you.Our newly arrived Professors will come up  in our Thursday’s stage. mr Cabell writes me that they were much pleased with them in Richmond. we are equally so with the two here. I hope we can depend on getting Emmet and Tucker of Bedfd for the Professorship of law I am almost in despair. affectly yoursTh: Jefferson